 1

 2                                                        JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   EDWIN R. RUANO,                     Case No. CV 19-1532 DOC (SS)

12                     Petitioner,

13        v.                                      JUDGMENT

14   RAYMOND MADDEN, Warden,

15                     Respondent.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20        IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED: January 15, 2020

24                                        DAVID O. CARTER
                                          UNITED STATES DISTRICT JUDGE
25

26

27

28
